Citation Nr: 0839532	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-40 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for competent 
residual type schizophrenia (also claimed as fatigue and 
sleepiness), currently evaluated as 70 percent disabling.

2.  Entitlement to an increased evaluation for a deviated 
nasal septum with allergic rhinitis (also claimed as with 
residual infections), currently evaluated as noncompensably 
disabling. 

3.  Entitlement to service connection for any ulcer disorder, 
to include as secondary to the service-connected disability 
of competent residual type schizophrenia.

4.  Entitlement to an effective date earlier than July 16, 
2004, for a grant of total disability due to individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which denied the 
benefits sought on appeal.

The veteran was scheduled for a RO hearing March 6, 2007 and 
for a Travel Board hearing August 7, 2007. The veteran did 
not appear for either hearing.

The veteran is in receipt of a total disability rating based 
on individual unemployability (TDIU), effective July 16, 
2004.


FINDINGS OF FACT

1.  The veteran's schizophrenia is not manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  

2.  The veteran's deviated nasal septum with allergic 
rhinitis (also claimed as with residual infections is not 
manifested by nasal polyps or a greater than 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.

3.  Peptic ulcer disease is not currently demonstrated.
 
4.  In October 1991, the Board issued a decision denying the 
veteran's claim of TDIU.

5.  In August 1992, the veteran filed a motion to withdraw 
his appeal with the United States Court of Appeals for 
Veterans Claims (Court), to include his appeal for TDIU, the 
withdrawal was granted in a September 1992 Court Order. 

6.  The veteran filed an application to reopen a claim of 
entitlement to TDIU in July 2004, which was received by the 
RO July 16, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 
percent for competent residual type schizophrenia (also 
claimed as fatigue and sleepiness) are not met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9205 (2008).

2.  The criteria for a compensable rating for a deviated 
nasal septum with allergic rhinitis (also claimed as with 
residual infections) have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.97, Diagnostic Code 6522 (2008).

3.  An ulcer disability was not incurred in or aggravated by 
active military service and it is not proximately due to a 
service-connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008). 

4.  The criteria for an effective date prior to July 16, 2004 
for TDIU have not been met. 38 U.S.C.A. § 5101, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.151, 
3.155, 3.157, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

The United States Court of Appeals for Veterans Claims 
(Court), has held that VA's duties to notify and assist 
contained in the VCAA are not applicable to cases, such as 
this one, involving an earlier effective date claim in which 
the law, rather than the evidence, is dispositive. See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

As to the veteran's increased rating claims and service 
connection claim, upon receipt of a complete or substantially 
complete application for benefits, VA is required to advise a 
claimant of the information and evidence not of record that 
is necessary to substantiate the claims. See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2008). 
As part of that notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claims. See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
CFR § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In an October 2004 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a service connection claim and an increased 
rating claim, as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claims. A March 2006 letter additionally informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the rating criteria for rating schizophrenia and a 
deviated nasal septum in the November 2005 statement of the 
case. Additionally, the essential fairness of the 
adjudication process was not affected by this error as the 
March 2006 supplemental statement of the case readjudicated 
the increased rating claims after the November 2005 statement 
of the case. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA medical records, lay 
statements from the veteran, and appropriate VA medical 
examinations. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims. The record reflects that the facts pertinent 
to the claims have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims. 


The Merits of the Claims

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, as in this case, and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). However, where the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994)




Entitlement to an increased evaluation for competent residual 
type schizophrenia (also claimed as fatigue and sleepiness), 
currently evaluated as 70 percent disabling.

The veteran contends that his schizophrenia is more severely 
disabling than is reflected by the currently assigned 70 
percent disability rating. Because the severity of the 
disorder does not approximate findings which would support an 
increased rating, and VA is obligated to only apply 
applicable rating schedule to disability rating claims, the 
claim will be denied. See Massey v. Brown, 7 Vet. App. 204, 
208, (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9205 are as follows: 

70 percent: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships;

100 percent: total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss 
for names of close relatives, own occupation, or own 
name. 

Also of relevance to the evaluation of service-connected 
mental disorders is the Global Assessment of Functioning 
(GAF) rating, which is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness. Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some 
impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
any major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co- workers). 

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. 

A September 2004 VA examiner stated the veteran had an 
established diagnosis of schizophrenia, which had been 
untreated since 1997. The examiner noted the veteran had 
marked suspiciousness, paranoid delusions, and severe social 
impairment, which rendered him unemployable at the time of 
the examination. 

A March 2006 VA examiner noted the veteran was appropriately 
dressed, polite and courteous. He was oriented to place, 
person and time. He was coherent, relevant and logical for 
the most part except when he began discussing his 
psychosomatic illnesses and how these had a direct bearing 
with his service-connected condition of schizophrenia. He 
denied any hallucinations, delusions, or paranoia. His memory 
was intact for recent, remote, and immediate recall. Insight 
was fair and judgment was not grossly impaired. The examiner 
opined that the veteran's social impairment was moderate to 
severe and industrial impairment was moderate. The examiner 
assigned a GAF of 45 to 50 for the past two to three years. 
The examiner opined the psychosomatic illnesses were not an 
extension of schizophrenia.

When the evidence of record is reviewed in light of the 
schedular criteria set forth above, the Board finds that the 
veteran's symptoms are not shown to approximate findings for 
a higher evaluation than 70 percent for schizophrenia. 
Although the September 2004 VA examiner found the veteran to 
be unemployable at the time of the examination, the most 
recent March 2006 VA examiner did not, and both the September 
2004 and the March 2006 examiner found no evidence of record 
that indicates that the veteran has exhibited any of the 
symptoms necessary to warrant an increased disability rating 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time and place; or memory 
loss.  

Given the foregoing, the Board must find that the veteran 
does not meet the criteria for the next higher rating of 100 
percent.

Further, the veteran's psychosomatic illnesses are not 
service-connected disabilities, and compensation for the 
effects of these disorders is not warranted. That said, the 
Board recognizes that the Court has held that when a claimant 
has both service-connected and nonservice-connected 
disabilities, the Board must attempt to discern the effects 
of each disability and, where such distinction is not 
possible, attribute such effects to the service-connected 
disability. Mittleider v. West, 11 Vet.App. 181, 182 (1998).

Here, this question has been posed to a mental health 
professional, the practitioner who examined the veteran in 
March 2006. The examiner reviewed the veteran's claims file 
and thus had all but the most recent medical information 
before him when he rendered his opinion as to the whether the 
contribution of the veteran's schizophrenia was separable 
from his psychosomatic illnesses. The examiner clearly stated 
the psychosomatic illnesses were not an extension of 
schizophrenia. The psychosomatic illnesses claimed by the 
veteran therefore, are not considered by the Board to have 
origin in his schizophrenia and will not be considered for 
the purposes of rating the veteran's schizophrenia. 
Mittleider, supra.

Therefore, the symptoms experienced by the veteran, as 
described above, are more akin to the kind of symptoms 
contemplated by the criteria for the 70 percent rating. As 
such, the preponderance of the evidence is against the claim 
for an evaluation in excess of the currently assigned 70 
percent rating. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Entitlement to an increased evaluation for a deviated nasal 
septum with allergic rhinitis (also claimed as with residual 
infections), currently evaluated as noncompensably disabling. 

The veteran contends that his deviated nasal septum with 
allergic rhinitis is more severe than the current 
noncompensable disability evaluation assigned reflects. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record, 
and because the preponderance of the evidence is against the 
claim, the appeal will be denied. Massey v. Brown, 7 Vet. 
App. 204 (1994); Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table) (Generally observing that in the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran); Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."). 

The veteran's disability has been evaluated under the 
criteria of 38 C.F.R. § 4.97, Diagnostic Codes 6522-6502 
(2008).

Diagnostic Code 6522 provides ratings for allergic or 
vasomotor rhinitis. Allergic or vasomotor rhinitis without 
polyps, but with greater than 50 percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side, is rated 10 percent disabling. Allergic or vasomotor 
rhinitis with polyps is rated as 30 percent disabling. 38 
C.F.R. § 4.97.

Diagnostic Code 6502 provides ratings for a deviated nasal 
septum. A traumatic deviation of the nasal septum, with a 50 
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side warrants a 10 percent 
disability evaluation. 38 C.F.R. § 4.97.

An August 2004 VA examiner noted the veteran had a markedly 
deviated nasal septum and the left naris obstructed 
approximately 80 percent of the left nasal airway.

In February 2006, the veteran underwent a VA examination. The 
examiner diagnosed the veteran with a left deviated nasal 
septum and allergic rhinitis. The examiner noted the veteran 
had inflammation and mucosal swelling in both nostrils, no 
nasal polyps, and a 25 percent obstruction of both nostrils.

While the veteran has been treated for allergic rhinitis, the 
medical evidence shows he has not been found to have polyps, 
nor does he have a greater than 50 percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side.  Therefore, an increase to a 10 percent rating is not 
warranted under Diagnostic Codes 6522-6502.

Entitlement to service connection for any ulcer disorder, to 
include as secondary to the service-connected disability of 
competent residual type schizophrenia.

The veteran seeks service connection for any ulcer disorder, 
to include as secondary to the service-connected disability 
of competent residual type schizophrenia. After reviewing the 
record, the Board finds service connection is not warranted 
and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as ulcers, when such disease is manifested to 
a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

The veteran's service treatment records are negative for any 
evidence of complaints, treatment, or diagnosis of an ulcer 
disorder. 

In an April 1989 VA barium study, the veteran was diagnosed 
with peptic ulcer disease with a possible pyloric ulcer with 
a chronic duodenal bulb deformity.  

In an August 2004 VA treatment record, the veteran complained 
of peptic ulcer disease.  

In a September 2004 written statement, the veteran indicated 
that while employed with the United States Postal Service, he 
developed an ulcer.

In a November 2004 VA examination, the examiner diagnosed the 
veteran with a history of peptic ulcer, with no indication of 
active disease.

By "disability" is generally meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations." 38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").

To be present as a current disability, the claimed condition 
must be present at the time of the claim for benefits, as 
opposed to sometime in the distant past. Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).

However, the requirement of a "current disability" is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim" and "a claimant may be granted 
service connection even though the disability resolves prior 
to (VA's) adjudication of the claim." McClain v. Nicholson, 
21 Vet. App. 319 at 321 (2007). If a claimant is diagnosed 
with a disability, and the severity of that disorder lessens 
so that it no longer impairs the claimant, a grant of service 
connection may be nonetheless appropriate if it is otherwise 
found to be linked by competent evidence or applicable 
presumption to some incident of military service. The 
question of its severity is one of rating, not of service 
connection. Ferenc v. Nicholson, 20 Vet. app. 58 (2006) 
(Discussing the distinction in the terms "compensation," 
"rating," and "service connection" as although related, each 
having a distinct meaning as specified by Congress).

The only evidence in the file that indicates a diagnosis of 
peptic ulcer disease is dated in 1989, a report that is 
approximately 19 years old. There is no subsequently dated 
medical evidence to show that the veteran currently has an 
ulcer disorder, nor is there any competent evidence showing 
that a current ulcer disorder is related to his service, to 
include as due to schizophrenia that is related to his 
service. Gilpin, supra.

The only reports that the veteran has peptic ulcer disease 
related to service come from the veteran. As a layman, the 
veteran is only qualified to report on matters which are 
capable of lay observation. He is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability. 38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.

As provided under VA law, a valid claim for service 
connection requires competent evidence of the current 
disability claimed. See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."); 38 U.S.C.A. § 
1110.

Absent competent evidence of current peptic ulcer disease and 
a nexus to service, the veteran cannot meet the criteria for 
service connection. Therefore, service connection is not 
warranted, and the appeal is denied.

Entitlement to an effective date earlier than July 16, 2004, 
for a grant of total disability due to individual 
unemployability.

In October 1991, the Board issued a decision denying the 
veteran's claim of TDIU. In August 1992, the veteran filed a 
motion to withdraw his appeal with the United States Court of 
Appeals for Veterans Claims (Court), to include his appeal 
for TDIU and in a September 1992 Order, the Court dismissed 
the claim. The veteran filed an application to reopen a claim 
of entitlement to TDIU in July 2004, which was received by 
the RO July 16, 2004.  

The veteran contends that the effective date for TDIU should 
have been earlier than the July 2004 effective date 
established by the RO. Thus, the Board must now determine 
when it was factually ascertainable that TDIU was warranted. 
The effective date of the award of TDIU is the first date 
that it was factually ascertainable that TDIU was warranted; 
otherwise, the effective date is the date of VA receipt of 
the claim for TDIU (in this case, July 16, 2004), or the date 
entitlement arose, whichever is later. See 38 C.F.R. § 
3.400(o).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992). Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more. When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a). A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a). In both 
cases, there must be a finding that the veteran is 
unemployable solely by reason of service-connected 
disabilities.

The Board must consider whether the veteran's service-
connected disabilities prevent him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991). For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm. The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After careful consideration of the evidence, the Board finds 
that it is not factually ascertainable that TDIU was 
warranted at any point in the one year period prior to the 
July 16, 2004 claim, or at any point prior to the current 
July 16, 2004 effective date for TDIU. After the veteran 
withdrew his claim for TDIU in August 1992 and the time he 
again filed for TDIU in July 2004, the record is silent for 
any competent medical evidence demonstrating that the veteran 
was unable to secure all forms of substantial employment 
based solely on his service-connected disabilities.

As such, it is not factually ascertainable that TDIU was 
warranted at any point prior to the current July 16, 2004 
effective date for TDIU.




        (CONTINUED NEXT PAGE)



In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An increased evaluation for competent residual type 
schizophrenia (also claimed as fatigue and sleepiness), 
currently evaluated as 70 percent disabling, is denied.

An increased evaluation for a deviated nasal septum with 
allergic rhinitis (also claimed as with residual infections, 
currently evaluated as noncompensably disabling, is denied.

Service connection for any ulcer disorder, to include as 
secondary to the service-connected disability of competent 
residual type schizophrenia is denied.

An effective date prior to July 16, 2004 for a grant of total 
disability due to individual unemployability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


